ALLOWANCE
	This action is in response to Applicant’s submission dated January 7, 2022, in which Applicant elected the invention of Group I as well as species of compound 23 for search purposes only, amended claim 24, and cancelled claim 25.  Once the species was not found in the art, the full scope of the elected invention was searched.  Claims 1-32 and 137 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated November 13, 2020 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election of Group I in the reply filed on January 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 33, 51, 63-64, 81, 87, 89, 94, 100-102, 108, 123, 128, 130, 133, 139, 141, 146, 167, 176, 182-183, 185, 191-192, 194, 206, 223, 227-229, 238-240, and 255 directed to non-elected subject matter without traverse.  Accordingly, claims 33, 51, 63-64, 81, 87, 89, 94, 100-102, 108, 123, 128, 130, 133, 139, 141, 146, 167, 176, 182-183, 185, 191-192, 194, 206, 223, 227-229, 238-240, and 255have been cancelled.



Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Barsanti, et al., WO 2019/148005, which teaches inhibitors of CBL-B and methods of use thereof, the structure of the disclosed compounds being very similar to the instant compounds: 
    PNG
    media_image1.png
    138
    389
    media_image1.png
    Greyscale
       .  The reference is not an obvious variant of the instant claims because it falls under the 35 U.S.C. § 102(b)(2)(C) exception 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 			 
Tel. No.: (571) 272-9932